Exhibit 10.1

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made as of February 18,
2009 by and between (i) ASSET INVESTORS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“AIOP” or “Borrower”), whose address is 29399 U.S. Highway
19N., Suite 320, Clearwater, FL 33761, and (ii) GCP CAPITAL II, LLC, a Delaware
limited liability company (“Lender”), whose address is c/o Green Courte
Partners, LLC, 560 Oakwood Avenue, Suite 100, Lake Forest, IL 60045.

R E C I T A L S:

A. AIOP is a Subsidiary of American Land Lease, Inc., a Delaware corporation
(“ANL” or “Guarantor”).

B. ANL, AIOP, GCP REIT II, a Maryland real estate investment trust, and GCP
Sunshine Acquisition Inc., a Delaware corporation and Affiliate of Lender (“GCP
Acquisitions”), are parties to that certain Agreement and Plan of Merger, dated
as of December 9, 2008, as amended (the “Merger Agreement”). On or about the
date hereof, GCP Acquisitions has completed and closed on the tender offer
contemplated under the Merger Agreement, such that ANL is a Subsidiary of GCP
Acquisitions. As of the date hereof, the merger of ANL and GCP Acquisitions as
contemplated under the Merger Agreement (the “Merger”) has not been consummated.

C. Borrower desires to borrow funds and obtain other financial accommodations
from Lender.

D. Pursuant to Borrower’s request, Lender is willing to extend such financial
accommodations to Borrower under the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, Borrower agrees to borrow from Lender, and Lender
agrees to lend to Borrower, subject to and upon the following terms and
conditions:

A G R E E M E N T S:

SECTION 1: DEFINITIONS.

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to
Lender, any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof. A Person shall be deemed to be



--------------------------------------------------------------------------------

“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

“Aggregate Revolving Loan Advance Limit” shall mean Twenty Million and 00/100
Dollars ($20,000,000.00).

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000, (d) any repurchase agreement entered into with Lender, or other
commercial banking institution of the nature referred to in clause (c), which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above, and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of a commercial banking institution,
thereunder, (e) money market accounts or mutual funds which invest exclusively
in assets satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by Lender.

 

2



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of any one or more of the
following events: (a) GCP REIT II shall cease to own, directly or indirectly, a
majority of the outstanding Capital Securities of ANL (excluding any preferred
stock of ANL); (b) ANL shall cease to own and control, directly or indirectly,
substantially all of each class of the outstanding Capital Securities of AIOP;
or (c) ANL and/or AIOP shall cease to be controlled, directly or indirectly, by
GCP REIT II. For the purpose hereof, the terms “control” or “controlling” shall
mean the possession of the power to direct, or cause the direction of, the
management and policies of Borrower by contract or voting of securities or
ownership interests.

“Collateral” shall mean any property, interests, rights, assets or other
collateral (or rights therein) which is now or hereafter pledged, mortgaged,
assigned, hypothecated or otherwise conditionally or unconditionally granted to
Lender to secure the Obligations.

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of Borrower and all such obligations and
liabilities of Borrower incurred pursuant to any agreement, undertaking or
arrangement by which Borrower: (a) guarantees, endorses or otherwise becomes or
is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including any indebtedness, dividend or other obligation which may be issued or
incurred at some future time; (b) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person;
(c) undertakes or agrees (whether contingently or otherwise): (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor,
(ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person,

 

3



--------------------------------------------------------------------------------

and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations; (e) all indebtedness secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided, however, if such Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the fair market value of the property
subject to such Lien at the time of determination); (f) the aggregate amount of
all obligations of such Person under Capital Leases; (g) all Contingent
Liabilities of such Person, whether or not reflected on its balance sheet;
(h) all Debt of any partnership of which such Person is a general partner; and
(i) all monetary obligations of such Person under (x) a so-called synthetic,
off-balance sheet or tax retention lease, or (y) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.

“Default Rate” shall mean a per annum rate of interest equal to the Revolving
Interest Rate plus four percent (4%).

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of
Borrower described from time to time in the financial statements of Borrower and
any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by Borrower or to
which Borrower is a party or may have any liability or by which Borrower is
bound.

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

 

4



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

“GCP Acquisitions” shall have the meaning set forth in Recital B. of this
Agreement.

“Guarantor” shall mean American Land Lease, Inc., a Delaware corporation.

“Guaranty” shall have the meaning set forth in Section 3.1 hereof.

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
Lender and any parent corporation, Affiliate or Subsidiary of Lender, and each
of their respective officers, directors, employees, attorneys and agents, and
all of such parties and entities.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

5



--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

“Liabilities” shall mean at all times all liabilities of Borrower that would be
shown as such on a balance sheet of Borrower prepared in accordance with GAAP.

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

“Loans” shall mean, collectively, all Revolving Loans made by Lender to Borrower
under and pursuant to this Agreement.

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by Borrower, Guarantor or any of their Subsidiaries for the
benefit of Lender pursuant to any of the foregoing, and all amendments,
restatements, supplements and other modifications thereto.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of Borrower taken as
a whole, (b) a material impairment of the ability of Borrower to perform any of
the Obligations under any of the Loan Documents, or (c) a material adverse
effect on (i) any substantial portion of the Collateral, (ii) the legality,
validity, binding effect or enforceability against Borrower of any of the Loan
Documents, (iii) the perfection or priority of any Lien granted to Lender under
any Loan Document, or (iv) the rights or remedies of Lender under any Loan
Document.

“Merger” shall have the meaning set forth in Recital B. of this Agreement.

“Merger Agreement” shall have the meaning set forth in Recital B. of this
Agreement.

“Merger Outside Date” shall mean June 1, 2009.

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.4(a) hereof.

 

6



--------------------------------------------------------------------------------

“Note” shall mean the Revolving Note.

“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due Lender hereunder, any expenses incurred by
Lender hereunder, including without limitation, all liabilities and obligations
under this Agreement, under any other Loan Document, all Hedging Obligations of
Borrower which are owed to Lender or any Affiliate of Lender, and any and all
other liabilities and obligations owed by Borrower to Lender from time to time,
howsoever created, arising or evidenced, whether direct or indirect, joint or
several, absolute or contingent, now or hereafter existing, or due or to become
due, together with any and all renewals, extensions, restatements or
replacements of any of the foregoing.

“Obligor” shall mean Borrower, Guarantor, any accommodation endorser, third
party pledgor, or any other party liable with respect to the Obligations.

“Organizational Identification Number” means, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of Borrower.

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of
Borrower or materially impair the use thereof in the operation of Borrower’s
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed; (c) Liens
described on Schedule 9.2 as of the Closing Date; (d) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Five Hundred Thousand
and 00/100 Dollars ($500,000.00) arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings and to the extent such judgments or awards do not
constitute an Event of Default under Section 11.8 hereof; (e)

 

7



--------------------------------------------------------------------------------

easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of Borrower or any of its Subsidiaries;
(f) subject to the limitation set forth in Section 9.1(g), Liens arising in
connection with Capitalized Leases (and attaching only to the property being
leased); (g) subject to the limitation set forth in Section 9.1(h), Liens that
constitute purchase money security interests on any property securing Debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within
twenty (20) days of the acquisition thereof and attaches solely to the property
so acquired; and (h) Liens granted to Lender hereunder and under the Loan
Documents.

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently published as the “prime
rate” in the Money Rates column (or the functional equivalent) of The Wall
Street Journal, which rate is not necessarily intended to be the lowest or most
favorable rate of interest charged by Lender or any other lender at any
particular time. The effective date of any change in the Prime Rate shall for
purposes hereof be the date the published “prime rate” is changed by The Wall
Street Journal. If The Wall Street Journal fails or ceases to publish the “prime
rate”, then Lender may, in its reasonable discretion, substitute any other
written or electronic publication of the “prime rate”. Lender shall not be
obligated to give notice of any change in the Prime Rate.

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.

“Revolving Interest Rate” shall mean a floating per annum rate of interest equal
to the Prime Rate plus four percent (4%).

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by Lender to Borrower
under and pursuant to this Agreement, as set forth in Section 2.1 of this
Agreement.

“Revolving Loan Availability” shall mean, at any time, an amount equal to the
Revolving Loan Commitment.

“Revolving Loan Commitment” shall mean Ten Million and 00/100 Dollars
($10,000,000.00).

 

8



--------------------------------------------------------------------------------

“Revolving Loan Maturity Date” shall mean May 29, 2009, provided, however, that
if the Merger is not consummated on or before the Merger Outside Date, then the
Revolving Loan Maturity Date shall mean the Merger Outside Date.

“Revolving Loan Minimum Advance” shall mean One Hundred Thousand Dollars
($100,000.00).

“Revolving Note” shall mean a revolving note in the form prepared by and
acceptable to Lender, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by Borrower and payable to the order of Lender, together with any and
all renewal, extension, modification or replacement notes executed by Borrower
and delivered to Lender and given in substitution therefor.

“Senior Debt” shall mean all Debt of Borrower and its Subsidiaries other than
Subordinated Debt.

“Subordinated Debt” shall mean that portion of the Debt of Borrower which is
subordinated to the Obligations in a manner satisfactory to Lender, including
right and time of payment of principal and interest.

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of Borrower.

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

“Total Debt” shall mean all Debt of Borrower and its Subsidiaries, determined on
a consolidated basis, excluding (i) Contingent Liabilities (except to the extent
constituting Contingent Liabilities in respect of the Debt of a Person other
than Borrower or any Subsidiaries), (ii) Hedging Obligations, and (iii) Debt of
Borrower to Subsidiaries and Debt of Subsidiaries to Borrower or to other
Subsidiaries.

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

9



--------------------------------------------------------------------------------

“Voidable Transfer” shall have the meaning set forth in Section 13.20 hereof.

“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to Lender hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of Borrower
will be the same after such changes as they were before such changes; and if the
parties fail to agree on the amendment of such provisions, Borrower will furnish
financial statements in accordance with such changes, but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by
Borrower’s accountants.

1.3 Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined herein shall have the respective
meanings assigned to such terms in the UCC, to the extent the same are used or
defined therein.

1.4 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Borrower” shall be so
construed.

(b) Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

 

10



--------------------------------------------------------------------------------

(c) The term “including” is not limiting, and means “including, without
limitation”.

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.

(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

SECTION 2: COMMITMENT OF LENDER.

2.1 Revolving Loans.

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the
representations, warranties, covenants and undertakings of Borrower set forth
herein and in the other Loan Documents, Lender agrees to make such Revolving
Loans at such times as Borrower may from time to time request upon not less than
fifteen (15) Business Days’ prior written notice to Lender until, but not
including, the Revolving Loan Maturity Date, and in such amounts as Borrower may
from time to time request, provided, however, that (i) the aggregate principal
balance of and accrued and unpaid interest under all Revolving Loans outstanding
at any time shall not exceed the Revolving Loan Availability, and (ii) the
aggregate amount of Revolving Loans advanced by Lender to Borrower (without
reduction for amounts repaid by Borrower) shall not exceed the Aggregate
Revolving Loan Advance Limit, and (iii) unless otherwise approved by Lender in
Lender’s sole and absolute discretion, the amount requested by Borrower at any
one time shall not be less than the Revolving Loan Minimum Advance. Revolving
Loans made by Lender may be repaid and, subject to the terms and conditions
hereof, borrowed again up to, but not including the Revolving Loan Maturity Date
unless the Revolving Loans are otherwise accelerated, terminated or extended as
provided in this Agreement. The Revolving Loans shall be used by Borrower for
the purpose of working capital.

 

11



--------------------------------------------------------------------------------

(b) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section 2.1(b), the principal amount of the Revolving Loans outstanding from
time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time, shall be due and payable monthly, in
arrears, commencing on the fifth (5th) day of the calendar month following the
initial disbursement of Loan proceeds and continuing on the fifth (5th) day of
each calendar month thereafter so long as any Revolving Loans are outstanding,
and on the Revolving Loan Maturity Date. From and after maturity, or after the
occurrence and during the continuation of an Event of Default, interest on the
outstanding principal balance of the Revolving Loans, at the option of Lender,
may accrue at the Default Rate and shall be payable upon demand from Lender.

(c) Revolving Loan Principal Payments.

(i) Revolving Loan Mandatory Payments. All Revolving Loans hereunder shall be
repaid by Borrower on the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceeds the
Revolving Loan Availability, Borrower shall, without notice or demand of any
kind, immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to Lender as shall be necessary to eliminate such
excess.

(ii) Optional Prepayments. Borrower may from time to time prepay the Revolving
Loans, in whole or in part, without any prepayment penalty whatsoever, provided
that any prepayment of the entire principal balance of the Revolving Loans shall
include accrued interest on such Revolving Loans to the date of such prepayment.

2.2 Interest and Fee Computation; Collection of Funds. Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
Principal payments submitted in funds not immediately available shall continue
to bear interest until collected. If any payment to be made by Borrower
hereunder or under any Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment. Notwithstanding anything to the contrary contained herein, the final
payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by Borrower hereunder or under
any of the Loan Documents shall be made without setoff, counterclaim, or other
defense. To the extent permitted by applicable law, all payments hereunder or
under any of the Loan Documents (including any payment of principal, interest,
or fees) to, or for the benefit, of any Person shall be made by Borrower free
and clear of, and without deduction or withholding for, or account of, any taxes
now or hereinafter imposed by any taxing authority.

 

12



--------------------------------------------------------------------------------

2.3 Late Charge. If any payment of interest or principal due hereunder is not
made within five (5) days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, Borrower shall
pay to Lender a “late charge” of five cents for each whole dollar so overdue to
defray part of the cost of collection and handling such late payment. Borrower
agrees that the damages to be sustained by Lender for the detriment caused by
any late payment are extremely difficult and impractical to ascertain, and that
the amount of five cents for each one dollar due is a reasonable estimate of
such damages, does not constitute interest, and is not a penalty.

2.4 Taxes.

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any governmental authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on Lender as a
result of a present or former connection between Lender and the jurisdiction of
the governmental authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (collectively, “Non-Excluded Taxes”) or Other
Taxes are required to be withheld from any amounts payable to Lender hereunder,
the amounts so payable to Lender shall be increased to the extent necessary to
yield to Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that Borrower shall not
be required to increase any such amounts payable to Lender with respect to any
Non-Excluded Taxes that are attributable to Lender’s failure to comply with the
requirements of subsection 2.4(c).

(b) Borrower shall pay any Other Taxes to the relevant governmental authority in
accordance with applicable law.

(c) At the request of Borrower and at Borrower’s sole cost, Lender shall take
reasonable steps to (i) contest its liability for any Non-Excluded Taxes or
Other Taxes that have not been paid, or (ii) seek a refund of any Non-Excluded
Taxes or Other Taxes that have been paid.

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Lender a certified copy
of an original official receipt received by Borrower showing payment thereof. If
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to Lender the required receipts
or other required documentary evidence or if any governmental authority seeks to
collect a Non-Excluded Tax or Other Tax directly from Lender for any other
reason, Borrower shall indemnify Lender on an after-tax basis for any
incremental taxes, interest or penalties that may become payable by Lender.

 

13



--------------------------------------------------------------------------------

(e) The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.

2.5 All Loans to Constitute Single Obligation. The Loans shall constitute one
general obligation of Borrower, and shall be secured by Lender’s priority
security interest in and Lien upon all of the Collateral (if any) and by all
other security interests, Liens, claims and encumbrances heretofore, now or at
any time or times hereafter granted by Borrower and/or any Subsidiary to Lender.

SECTION 3: CONDITIONS OF BORROWING.

Notwithstanding any other provision of this Agreement, Lender shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.

3.1 Loan Documents. Borrower shall have failed to execute and deliver to Lender
any of the following Loan Documents, all of which must be satisfactory to Lender
and Lender’s counsel in form, substance and execution:

(a) Loan Agreement. Two copies of this Agreement duly executed by Borrower.

(b) Revolving Note. A Revolving Note duly executed by Borrower, in the form
prepared by and acceptable to Lender.

(c) Guaranty. A Continuing Unconditional Guaranty dated as of the date of this
Agreement, executed by the Guarantor to and for the benefit of Lender, in the
form prepared by and acceptable to Lender (the “Guaranty”).

(d) Organizational and Authorization Document. Copies of (i) the Articles of
Incorporation and Bylaws, Certificate of Limited Partnership and Limited
Partnership Agreement (or the equivalent) and all other organizational documents
of Borrower and Guarantor and each of other Obligor; (ii) resolutions of the
board of directors of ANL approving and authorizing (on its own behalf as
Guarantor and as sole general partner of AIOP) the execution, delivery and
performance of the Loan Documents and the transactions contemplated thereby;
(iii) signature and incumbency certificates of any Person(s) executing any Loan
Documents on behalf of Borrower and/or Guarantor, each of which Borrower hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that Lender may conclusively rely on each such
document and certificate until formally advised by Borrower of any changes
therein; and (iv) good standing certificates from the State of Delaware for
Borrower and Guarantor.

 

14



--------------------------------------------------------------------------------

(e) Insurance. Evidence satisfactory to Lender of the existence of insurance
required to be maintained pursuant to Section 8.6, together with evidence that
Lender has been named as a lender’s loss payee on all related insurance
policies.

(f) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which Lender shall require.

3.2 Event of Default. Any Event of Default, or Unmatured Event of Default shall
have occurred and be continuing.

3.3 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect upon Borrower or Guarantor.

3.4 Litigation. Any litigation or governmental proceeding shall have been
instituted against Borrower, Guarantor or any of its or their officers or
shareholders or any Subsidiary having a Materially Adverse Effect upon Borrower
or Guarantor.

3.5 Representations and Warranties. Any representation or warranty of Borrower
contained herein or in any Loan Document shall be untrue or incorrect as of the
date of any Loan as though made on such date, except to the extent such
representation or warranty expressly relates to an earlier date.

SECTION 4: NOTES EVIDENCING LOANS.

4.1 Revolving Note. The Revolving Loans shall be evidenced by the Revolving
Note. At the time of the initial disbursement of a Revolving Loan and at each
time any additional Revolving Loan shall be requested hereunder or a repayment
made in whole or in part thereon, a notation thereof shall be made on the books
and records of Lender. All amounts recorded shall be, absent manifest error,
conclusive and binding evidence of (i) the principal amount of the Revolving
Loans advanced hereunder, (ii) any accrued and unpaid interest owing on the
Revolving Loans, and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of Borrower under the
Revolving Note to repay the principal amount of the Revolving Loans, together
with all interest accruing thereon.

SECTION 5: MANNER OF BORROWING.

5.1 Borrowing Procedures. Subject to Lender’s right to approve each request,
each Loan shall be made available to Borrower upon any written, verbal,
electronic, telephonic or telecopy loan request which Lender in good faith
believes to emanate from a properly authorized representative of Borrower,
whether or not that is in fact the case. Each such request shall be effective
upon receipt by Lender, shall be irrevocable, and shall specify the date, amount
and type of borrowing, and Borrower’s intended use of funds. A request for a
direct advance must be received by Lender no later than 11:00 a.m. Chicago,
Illinois time, at least fifteen (15) Business Days before the day it is to be
funded. Lender shall have the right to approve or disapprove each request for
such advance in Lender’s reasonable discretion. The proceeds of each direct
advance

 

15



--------------------------------------------------------------------------------

shall be made available at the office of Lender by credit to the account of
Borrower or by other means requested by Borrower and acceptable to Lender.
Borrower does hereby irrevocably confirm, ratify and approve all such advances
by Lender and does hereby indemnify Lender against losses and expenses
(including court costs, attorneys’ and paralegals’ fees) and shall hold Lender
harmless with respect thereto.

5.2 Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option with or without notice to Borrower, to make a Revolving Loan hereunder to
pay the amount of the Obligations then due and payable (or any portion thereof).

5.3 Discretionary Disbursements. Lender, in its sole and absolute discretion,
may immediately upon notice to Borrower, disburse any or all proceeds of the
Loans made or available to Borrower pursuant to this Agreement to pay any fees,
costs, expenses or other amounts required to be paid by Borrower hereunder and
not so paid. All monies so disbursed shall be a part of the Obligations, payable
by Borrower on demand from Lender.

SECTION 6: SECURITY FOR THE OBLIGATIONS.

6.1 Security for Obligations. Except as expressly set forth in this Agreement to
the contrary and as otherwise agreed by Borrower and Lender, the Loans shall be
unsecured.

6.2 Financing Statements. If Lender shall receive and accept any Collateral for
the Loans which is subject to the UCC, Borrower shall, at Lender’s request, at
any time and from time to time, execute and deliver to Lender such financing
statements, amendments and other documents and do such acts as Lender deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in such Collateral in favor of Lender, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens. Borrower hereby irrevocably authorizes Lender at any time, and
from time to time, to file in any jurisdiction any initial financing statements
and amendments thereto without the signature of Borrower that (a) indicate the
Collateral (i) is comprised of all assets of Borrower or words of similar
effect, regardless of whether any particular asset comprising a part of the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed, or
(ii) as being of an equal or lesser scope or within greater detail as the grant
of the security interest set forth herein, and (b) contain any other information
required by Section 5 of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether Borrower is an organization, the type of
organization and any Organizational Identification Number issued to Borrower,
and (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates.
Borrower hereby agrees that a photocopy or other reproduction of this Agreement
is sufficient for filing as a financing statement and Borrower authorizes Lender
to file this Agreement as a financing statement in any jurisdiction. Borrower
agrees to furnish any such information to Lender promptly upon request. Borrower
further ratifies and affirms its authorization for any financing statements
and/or amendments thereto,

 

16



--------------------------------------------------------------------------------

executed and filed by Lender in any jurisdiction prior to the date of this
Agreement. In addition, Borrower shall make appropriate entries on its books and
records disclosing Lender’s security interests in the Collateral.

6.3 Letter-of-Credit Rights. If Borrower at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of Borrower, Borrower shall
promptly notify Lender thereof and, at the request and option of Lender,
Borrower shall, pursuant to an agreement in form and substance satisfactory to
Lender, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to Lender of the proceeds of any drawing
under the letter of credit, or (ii) arrange for Lender to become the transferee
beneficiary of the letter of credit, with Lender agreeing, in each case, that
the proceeds of any drawing under the letter to credit are to be applied as
provided in this Agreement.

SECTION 7: REPRESENTATIONS AND WARRANTIES.

To induce Lender to make the Loans, Borrower makes the following representations
and warranties to Lender, each of which shall survive the execution and delivery
of this Agreement:

7.1 Borrower Organization and Name. ANL is a corporation duly organized,
existing and in good standing under the laws of the State of Delaware, with full
and adequate power to carry on and conduct its business as presently conducted.
AIOP is a limited partnership duly organized, existing and in good standing
under the laws of the State of Delaware, with full and adequate power to carry
on and conduct its business as presently conducted. Each Subsidiary of Borrower
is validly existing and in good standing under the laws of the jurisdiction of
its organization, with full and adequate power to carry on and conduct its
business as presently conducted. Borrower and each Subsidiary is duly licensed
or qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing. ANL’s Organizational Identification
Number is 3021861 and AIOP’s Organizational Identification Number is 2744734.
The exact legal name of Borrower is as set forth in the introductory paragraph
of this Agreement, and Borrower currently does not conduct, nor has it during
the last five (5) years conducted, business under any other name or trade name.

7.2 Authorization. Borrower has full right, power and authority to enter into
this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the other Loan Documents. Guarantor has full right,
power and authority to enter into and deliver the Guarantor and to perform all
of its duties and obligations thereunder. The execution and delivery of this
Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of incorporation
and bylaws of ANL or the certificate of limited partnership and limited
partnership agreement of AIOP. All necessary and appropriate action has been
taken on the part of Borrower and Guarantor to authorize the execution and
delivery of this Agreement and the Loan Documents.

7.3 Validity and Binding Nature. This Agreement and the other Loan Documents are
the legal, valid and binding obligations of Borrower, enforceable against
Borrower in

 

17



--------------------------------------------------------------------------------

accordance with their terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity. The Guaranty constitutes the valid and binding obligations
of Guarantor, enforceable against Guarantor in accordance with their terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally and to general principles of equity.

7.4 Consent; Absence of Breach. The execution, delivery and performance of this
Agreement, the other Loan Documents and any other documents or instruments to be
executed and delivered by Borrower and Guarantor in connection with the Loans,
and the borrowings by Borrower hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
organizational documents of Borrower, Guarantor or any of their Subsidiaries, or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon Borrower, Guarantor or any of
their Subsidiaries or any of their respective properties or assets; or
(c) require, or result in, the creation or imposition of any Lien on any asset
of Borrower, Guarantor or any of their Subsidiaries, other than Liens in favor
of Lender created pursuant to this Agreement.

7.5 Ownership of Properties; Liens. Borrower is the sole owner all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

7.6 Equity Ownership. All issued and outstanding Capital Securities of Borrower
and each of its Subsidiaries are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than those in favor of
Lender, if any, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. As of
the date hereof, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of Borrower and each of
its Subsidiaries.

7.7 Intellectual Property. Borrower owns and possesses or has a license or other
right to use all Intellectual Property, as are necessary for the conduct of the
businesses of Borrower, without any infringement upon rights of others which
could reasonably be expected to have a Material Adverse Effect upon Borrower,
and no material claim has been asserted and is pending by any Person challenging
or questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property nor does Borrower know of any valid
basis for any such claim.

7.8 Financial Statements. All financial statements submitted to Lender with
respect to Borrower and Guarantor have been prepared in accordance with sound
accounting practices and GAAP on a basis, except as otherwise noted therein,
consistent with the previous fiscal year

 

18



--------------------------------------------------------------------------------

and present fairly the financial condition of Borrower and Guarantor and the
results of the operations for Borrower and Guarantor as of such date and for the
periods indicated. Since the date of the most recent financial statements
submitted by Borrower and Guarantor to Lender, there has been no change in the
financial condition or in the assets or liabilities of Borrower or Guarantor
having a Material Adverse Effect on Borrower or Guarantor.

7.9 Litigation and Contingent Liabilities. There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or threatened, against Borrower or Guarantor, which, if
adversely determined, which might reasonably be expected to have a Material
Adverse Effect upon Borrower or Guarantor, except as set forth in Schedule 7.9.
Other than any liability incident to such litigation or proceedings, neither
Borrower nor Guarantor has any material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for in the most recent audited financial
statements delivered pursuant to subsection 8.8(a) or fully-reflected or fully
reserved for in the most recent quarterly financial statements delivered
pursuant to subsection 8.8(b) and not permitted by Section 9.1.

7.10 Event of Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by Borrower or Guarantor of any of the
Obligations hereunder or under any of the other Loan Document, and Borrower is
not in default (without regard to grace or cure periods) under any other
contract or agreement to which it is a party.

7.11 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon Borrower or Guarantor, or (b) would constitute an
Event of Default or an Unmatured Event of Default.

7.12 Environmental Laws and Hazardous Substances. Borrower has not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Substances, on or off any of the premises of Borrower (whether
or not owned by it) in any manner which at any time violates any Environmental
Law or any license, permit, certificate, approval or similar authorization
thereunder. Borrower will comply in all material respects with all Environmental
Laws and will obtain all licenses, permits certificates, approvals and similar
authorizations thereunder. There has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or, to the best of Borrower’s
knowledge, threatened, and Borrower shall immediately notify Lender upon
becoming aware of any such investigation, proceeding, complaint, order,
directive, claim, citation or notice, and shall take prompt and appropriate
actions to respond thereto, with respect to any non-compliance with, or
violation of, the requirements of any Environmental Law by Borrower or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material or any other environmental,
health or safety matter, which affects Borrower or its business, operations or
assets or any properties at which Borrower has transported, stored or disposed
of any Hazardous Substances. Borrower has

 

19



--------------------------------------------------------------------------------

no material liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material. Borrower further agrees to
allow Lender or its agent access to the properties of Borrower and its
Subsidiaries to confirm compliance with all Environmental Laws, and Borrower
shall, following determination by Lender that there is non-compliance, or any
condition which requires any action by or on behalf of Borrower in order to
avoid any non-compliance, with any Environmental Law, at Borrower’s sole
expense, cause an independent environmental engineer acceptable to Lender to
conduct such tests of the relevant site as are appropriate, and prepare and
deliver a report setting forth the result of such tests, a proposed plan for
remediation and an estimate of the costs thereof.

7.13 Solvency, etc. As of the date hereof, and immediately prior to and after
giving effect to each Loan hereunder and the use of the proceeds thereof,
(a) the fair value of Borrower’s assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated as required under the
Section 548 of the Bankruptcy Code, (b) the present fair saleable value of
Borrower’s assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured,
(c) Borrower is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) Borrower does not intend to,
and does not believe that it will, incur debts or liabilities beyond its ability
to pay as such debts and liabilities mature, and (e) Borrower is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which its property would constitute unreasonably small capital.

7.14 ERISA Obligations. All Employee Plans of Borrower and Guarantor meet the
minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. Borrower and
Guarantor have promptly paid and discharged all obligations and liabilities
arising under the Employee Retirement Income Security Act of 1974 (“ERISA”) of a
character which if unpaid or unperformed might result in the imposition of a
Lien against any of its properties or assets.

7.15 Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against Borrower or threatened, (ii) hours worked by and payment made
to employees of Borrower have not been in violation of the Fair Labor Standards
Act or any other applicable law, and (ii) no unfair labor practice complaint is
pending against Borrower or threatened before any governmental authority.

7.16 Lending Relationship. The relationship hereby created between Borrower and
Lender is and has been conducted on an open and arm’s length basis in which no
fiduciary relationship exists, and Borrower has not relied and is not relying on
any such fiduciary relationship in executing this Agreement and in consummating
the Loans.

 

20



--------------------------------------------------------------------------------

7.17 Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, Borrower, Guarantor or any
Collateral securing the Loans.

7.18 Taxes. Borrower and Guarantor have each timely filed all tax returns and
reports required by law to have been filed by it and has paid all taxes,
governmental charges and assessments due and payable with respect to such
returns, except any such taxes or charges which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, are insured against
or bonded over to the satisfaction of Lender and the contesting of such payment
does not create a Lien on the Collateral which is not a Permitted Lien. There is
no controversy or objection pending, or threatened in respect of any tax returns
of Borrower or Guarantor. Borrower and Guarantor have each made adequate
reserves on its books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable.

7.19 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by Borrower, or any Affiliate of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System or any successor thereto.

7.20 Governmental Regulation. Borrower, Guarantor and their Subsidiaries are
not, or after giving effect to any loan, will not be, subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
ICC Termination Act of 1995 or the Investment Company Act of 1940 or to any
federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

7.21 Place of Business. The principal place of business and books and records of
Borrower is set forth in the preamble to this Agreement, and Borrower shall
promptly notify Lender of any change in such location.

7.22 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by Borrower and Guarantor to Lender for purposes of, or in connection
with, this Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of Borrower or Guarantor
to Lender pursuant hereto or in connection herewith will be, true and accurate
in every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by Lender that
any projections and forecasts provided by Borrower and Guarantor are based on
good faith estimates and assumptions believed by Borrower and Guarantor to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

21



--------------------------------------------------------------------------------

SECTION 8: AFFIRMATIVE COVENANTS.

8.1 Compliance with Lender Regulatory Requirements; Increased Costs. If Lender
shall reasonably determine that any Regulatory Change, or compliance by Lender
or any Person controlling Lender with any request or directive (whether or not
having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
Lender’s or such controlling Person’s capital as a consequence of Lender’s
obligations hereunder to a level below that which Lender or such controlling
Person could have achieved but for such Regulatory Change or compliance (taking
into consideration Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by Lender or such controlling Person to
be material or would otherwise reduce the amount of any sum received or
receivable by Lender under this Agreement or under any Note with respect
thereto, then from time to time, upon demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), Borrower shall pay
directly to Lender or such controlling Person such additional amount as will
compensate Lender for such increased cost or such reduction, so long as such
amounts have accrued on or after the day which is one hundred eighty days
(180) days prior to the date on which Lender first made demand therefor.

8.2 Borrower Existence. Borrower shall at all times (a) preserve and maintain
its existence and good standing in the jurisdiction of its organization,
(b) preserve and maintain its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and (c) continue as a going concern in the business which Borrower is
presently conducting. If Borrower does not have an Organizational Identification
Number and later obtains one, Borrower shall promptly notify Lender of such
Organizational Identification Number.

8.3 Compliance With Laws. Borrower shall use the proceeds of the Loans for
working capital and other general corporate or business purposes not in
contravention of any requirements of law and not in violation of this Agreement,
and shall comply, and cause each Subsidiary to comply, in all respects,
including the conduct of its business and operations and the use of its
properties and assets, with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, Borrower shall (a) ensure, and cause
each Subsidiary to ensure, that no person who owns a controlling interest in or
otherwise controls Borrower or any Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Lender
Secrecy Act (“BSA”) laws and regulations, as amended.

 

22



--------------------------------------------------------------------------------

8.4 Payment of Taxes and Liabilities. Borrower shall pay, and cause each
Subsidiary to pay, and discharge, prior to delinquency and before penalties
accrue thereon, all property and other taxes, and all governmental charges or
levies against it or any of the Collateral, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require Borrower or any Subsidiary to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any of the Collateral, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.

8.5 Maintain Property. Borrower shall at all times maintain, preserve and keep
its plant, properties and equipment, including the Collateral (if any), in good
repair, working order and condition, and shall from time to time make all
needful and proper repairs, renewals, replacements, and additions thereto so
that at all times the efficiency thereof shall be fully preserved and
maintained. Borrower shall permit Lender to examine and inspect such plant,
properties and Equipment, including any Collateral, at all reasonable times.

8.6 Maintain Insurance. Borrower shall at all times maintain, and cause each
Subsidiary to maintain, with insurance companies reasonably acceptable to
Lender, such insurance coverage as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, including employers’,
public and professional liability risks, as is customarily maintained by
companies similarly situated, and shall have insured amounts no less than, and
deductibles no higher than, are reasonably acceptable to Lender. Borrower shall
furnish to Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by Borrower, which shall be reasonably
acceptable in all respects to Lender. Borrower shall cause each issuer of an
insurance policy to provide Lender with an endorsement (i) showing Lender as
lender’s loss payee with respect to each policy of property or casualty
insurance; and (ii) providing that thirty (30) days notice will be given to
Lender prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy. Borrower shall
execute and deliver to Lender a collateral assignment, in form and substance
satisfactory to Lender, of each business interruption insurance policy
maintained by Borrower.

In the event Borrower either fails to provide Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then Lender, without waiving
or releasing any obligation or default by Borrower hereunder, may at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premiums and take any other action with respect
thereto, which Lender deems advisable. This insurance coverage (a) may, but need
not, protect Borrower’s interests in such property, including the Collateral,
and (b) may not pay any claim made by, or against, Borrower in connection with
such property, including the Collateral. Borrower may later cancel any such
insurance purchased by Lender, but only after providing Lender with evidence
that Borrower has obtained the insurance coverage required by this Section. If
Lender purchases insurance for the Collateral, Borrower will be responsible for
the costs of that insurance, including

 

23



--------------------------------------------------------------------------------

interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the principal amount of
the Loans owing hereunder. The costs of the insurance may be more than the cost
of the insurance Borrower may be able to obtain on its own.

8.7 ERISA Liabilities; Employee Plans. Borrower shall (i) keep in full force and
effect any and all Employee Plans which are presently in existence or may, from
time to time, come into existence under ERISA, and not withdraw from any such
Employee Plans, unless such withdrawal can be effected or such Employee Plans
can be terminated without liability to Borrower; (ii) make contributions to all
of such Employee Plans in a timely manner and in a sufficient amount to comply
with the standards of ERISA; including the minimum funding standards of ERISA;
(iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify Lender immediately upon receipt by Borrower of any
notice concerning the imposition of any withdrawal liability or of the
institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

8.8 Financial Statements. Borrower shall at all times maintain a standard and
modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall prepare and furnish to Lender or its
authorized representatives such financial reports and statements, budgets,
information regarding the business affairs, operations and financial condition
of Borrower and Guarantor as Lender may reasonably request from time to time
upon not less than thirty (30) days’ prior written notice to Borrower. No change
with respect to such accounting principles shall be made by Borrower without
giving prior notification to Lender. Borrower represents and warrants to Lender
that the financial statements and related information delivered to Lender at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of Borrower. Lender shall have the right at all times during business
hours to inspect the books and records of Borrower and make extracts therefrom.

8.9 Covenant Compliance Certificate. Borrower shall, concurrently with the
furnishing of the financial statements pursuant to Section 8.8, deliver to
Lender a duly completed compliance certificate, dated the date of such financial
statements and certified as true and correct by an appropriate officer of
Borrower, stating that Borrower has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such Event of Default or Unmatured Event of Default describing it and the
steps, if any, being taken to cure it.

8.10 Other Reports. Borrower shall, within such period of time as Lender may
specify, deliver to Lender such other schedules and reports as Lender may
require.

 

24



--------------------------------------------------------------------------------

8.11 Collateral Records. Borrower shall keep full and accurate books and records
relating to the Collateral (if any) and shall mark such books and records to
indicate Lender’s Lien in the Collateral.

8.12 Intellectual Property. Borrower shall maintain, preserve and renew all
Intellectual Property necessary for the conduct of its business as and where the
same is currently located as heretofore or as hereafter conducted by it.

8.13 Notice of Proceedings. Borrower, promptly upon becoming aware, shall give
written notice to Lender of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by Borrower to Lender which
has been instituted or, to the knowledge of Borrower, is threatened against
Borrower or any of its Subsidiaries or to which any of their respective
properties is subject which might reasonably be expected to have a Material
Adverse Effect.

8.14 Notice of Event of Default or Material Adverse Effect. Borrower shall,
immediately after the commencement thereof, give notice to Lender in writing of
the occurrence of any Event of Default or any Unmatured Event of Default, or the
occurrence of any condition or event having a Material Adverse Effect.

8.15 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of Borrower or any of its Subsidiaries, Borrower
shall, or shall cause the applicable Subsidiary to, cause the prompt containment
and removal of such Hazardous Substances and the remediation of such real
property or other assets as necessary to comply with all Environmental Laws and
to preserve the value of such real property or other assets. Without limiting
the generality of the foregoing, Borrower shall, and shall cause each Subsidiary
to, comply with any Federal or state judicial or administrative order requiring
the performance at any real property of Borrower or any Subsidiary of activities
in response to the release or threatened release of a Hazardous Substance. To
the extent that the transportation of Hazardous Substances is permitted by this
Agreement, Borrower shall, and shall cause its Subsidiaries to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

8.16 Further Assurances. Borrower shall take, and cause each Subsidiary to take,
such actions as are necessary or as Lender may reasonably request from time to
time to ensure that the Obligations under the Loan Documents are secured by
substantially all of the assets of Borrower and its Subsidiaries, in each case
as Lender may determine, including (a) the execution and delivery of security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing, and
(b) the delivery of certificated securities and other collateral with respect to
which perfection is obtained by possession.

8.17 Non-Utilization Fee. Borrower agrees to pay to Lender a non-utilization fee
equal to one-tenth of one percent of the total of (a) the Revolving Loan
Commitment, minus (b) the daily average of the aggregate principal amount of all
Revolving Loans outstanding, which

 

25



--------------------------------------------------------------------------------

non- utilization fee shall be (A) calculated on the basis of a year consisting
of 360 days, (B) paid for the actual number of days elapsed, and (C) payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2009, and on the Revolving Loan Maturity Date.

8.18 Placement Fee. Borrower shall pay to Lender concurrently with the execution
and delivery of this Agreement, a fee for making the Revolving Loans, in the
amount of $75,000 (the “Placement Fee”). The Placement Fee is deemed fully
earned upon the Lender’s execution and delivery of this Agreement and is
nonrefundable.

SECTION 9: NEGATIVE COVENANTS.

9.1 Debt. Borrower shall not, either directly or indirectly, create, assume,
incur or have outstanding any Debt (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any debt
or obligation of any other Person, except:

(a) the Obligations under this Agreement and the other Loan Documents;

(b) obligations of Borrower for Taxes, assessments, municipal or other
governmental charges;

(c) obligations of Borrower for accounts payable, other than for money borrowed,
which are incurred in the ordinary course of business and which in any event are
paid in full on or before the date due;

(d) Subordinated Debt;

(e) Rental obligations under Capital Leases, provided that the aggregate amount
of all such Debt outstanding at any time shall not exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00) in the aggregate;

(f) [Intentionally Omitted];

(g) Debt described on Schedule 9.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(h) other unsecured Debt, in addition to the Debt listed above, in an aggregate
amount outstanding at any time not to exceed Five Hundred Thousand and 00/100
Dollars ($500,000.00).

9.2 Encumbrances. Borrower shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of Borrower, whether owned at the date hereof or
hereafter acquired, except for Permitted Liens.

9.3 Investments. Borrower shall not, either directly or indirectly, make or have
outstanding any Investment, except:

(a) contributions by Borrower to the capital of any Subsidiary;

 

26



--------------------------------------------------------------------------------

(b) Investments constituting Debt permitted by Section 9.1;

(c) Contingent Liabilities constituting Debt permitted by Section 9.1 or Liens
permitted by Section 9.2;

(d) Cash Equivalent Investments;

(e) bank deposits in the ordinary course of business;

(f) Investments listed on Schedule 9.3 as of the Closing Date.

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

9.4 Transfer; Merger; Sales. Except for the transactions expressly contemplated
by the Merger Agreement, Borrower shall not and shall not permit any Subsidiary
to, whether in one transaction or a series of related transactions, (a) be a
party to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any Capital Securities of any class of, or
any partnership or joint venture interest in, any other Person, except for
(i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into Borrower or into any other
domestic Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by
Borrower or any domestic Wholly-Owned Subsidiary of the assets or equity
interests of any Wholly-Owned Subsidiary, (b) sell, transfer, convey or lease
all or any substantial part of its assets or Capital Securities (including the
sale of Capital Securities of any Subsidiary), except for sales of Inventory in
the ordinary course of business, or (c) sell or assign, with or without
recourse, any receivables.

9.5 Issuance of Capital Securities. Borrower shall not and shall not permit any
Subsidiary to issue any Capital Securities.

9.6 Transactions with Affiliates. Borrower shall not, directly or indirectly,
enter into or permit to exist any transaction with any of its Affiliates or with
any director, officer or employee of Borrower other than transactions in the
ordinary course of, and pursuant to the reasonable requirements of, the business
of Borrower and upon fair and reasonable terms which are fully disclosed to
Lender and are no less favorable to Borrower than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate of
Borrower.

9.7 Unconditional Purchase Obligations. Borrower shall not and shall not permit
any Subsidiary to enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

 

27



--------------------------------------------------------------------------------

9.8 Cancellation of Debt. Borrower shall not, and shall not permit any
Subsidiary to, cancel any claim or debt owing to it, except for reasonable
consideration or in the ordinary course of business.

9.9 Inconsistent Agreements. Borrower shall not and shall not permit any
Subsidiary to enter into any agreement containing any provision which would
(a) be violated or breached by any borrowing by Borrower hereunder or by the
performance by Borrower or any Subsidiary of any of its Obligations hereunder or
under any other Loan Document, (b) prohibit Borrower or any Subsidiary from
granting to Lender a Lien on any of its assets or (c) create or permit to exist
or become effective any encumbrance or restriction on the ability of any
Subsidiary to (i) pay dividends or make other distributions to Borrower or any
other Subsidiary, or pay any Debt owed to Borrower or any other Subsidiary,
(ii) make loans or advances to Borrower or any other Subsidiary, or
(iii) transfer any of its assets or properties to Borrower or any other
Subsidiary, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt, and (C) customary provisions in leases and other contracts
restricting the assignment thereof.

9.10 Use of Proceeds. Neither Borrower nor any of its Subsidiaries or Affiliates
shall use any portion of the proceeds of the Loans, either directly or
indirectly, for any purpose other than the purpose expressly permitted
hereunder.

9.11 Business Activities; Change of Legal Status and Organizational Documents.
Borrower shall not and shall not permit any Subsidiary to (a) engage in any line
of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto, (b) change its name, its Organizational
Identification Number, if it has one, its type of organization, its jurisdiction
of organization or other legal structure, or (b) permit its charter, bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of Lender.

SECTION 10: FINANCIAL COVENANTS. [Intentionally Omitted].

SECTION 11: EVENTS OF DEFAULT.

Borrower, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”).

11.1 Nonpayment of Obligations. Any amount due and owing on any Note or any of
the Obligations, whether by its terms or as otherwise provided herein, is not
paid when due.

11.2 Misrepresentation. Any warranty, representation, certificate or statement
of any Obligor in this Agreement, the other Loan Documents or any other
agreement with Lender is or

 

28



--------------------------------------------------------------------------------

shall be false when made or at any time thereafter, or if any financial data or
any other information now or hereafter furnished to Lender by or on behalf of
any Obligor shall prove to be false, inaccurate or misleading in any material
respect.

11.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement, or in the other
Loan Documents or any other agreement with Lender.

11.4 Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.

11.5 Default under Other Debt. Any default by any Obligor in the payment of any
Debt for any other obligation beyond any period of grace provided with respect
thereto or in the performance of any other term, condition or covenant contained
in any agreement (including any capital or operating lease or any agreement in
connection with the deferred purchase price of property) under which any such
obligation is created, the effect of which default is to cause or permit the
holder of such obligation (or the other party to such other agreement) to cause
such obligation to become due prior to its stated maturity or terminate such
other agreement.

11.6 Merger Agreement and Other Material Obligations. Any default or Event of
Default by Borrower under the Merger Agreement; or any default in the payment
when due, or in the performance or observance of, any material obligation of, or
condition agreed to by, any Obligor with respect to any material purchase or
lease of goods or services where such default, singly or in the aggregate with
all other such defaults, might reasonably be expected to have a Material Adverse
Effect.

11.7 Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any thereof; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Obligor; or any Obligor takes any action to authorize, or in furtherance of, any
of the foregoing.

11.8 Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance.

11.9 Change in Control. The occurrence of any Change in Control.

 

29



--------------------------------------------------------------------------------

11.10 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, or the loss, theft, destruction, seizure or forfeiture,
or the occurrence of any deterioration or impairment of any of the Collateral or
any of the collateral under any security agreement securing any of the
Obligations, or any material decline or depreciation in the value or market
price thereof (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of Lender acting in good faith, to become
unsatisfactory as to value or character, or which causes Lender to reasonably
believe that it is insecure and that the likelihood for repayment of the
Obligations is or will soon be impaired, time being of the essence. The cause of
such deterioration, impairment, decline or depreciation shall include, but is
not limited to, the failure by Borrower to do any act deemed necessary by Lender
to preserve and maintain the value and collectability of the Collateral.

11.11 Material Adverse Effect. The occurrence of any development, condition or
event which has a Material Adverse Effect on Borrower or Guarantor.

11.12 Guaranty. There is a discontinuance or renouncement by Guarantor of the
Guaranty, or Guarantor shall contest the validity of the Guaranty.

11.13 Subordinated Debt. The subordination provisions of any Subordinated Debt
shall for any reason be revoked or invalid or otherwise cease to be in full
force and effect. Borrower shall contest in any manner, or any other holder
thereof shall contest in any judicial proceeding, the validity or enforceability
of the Subordinated Debt or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason not have the priority
contemplated by the subordination provisions of the Subordinated Debt.

SECTION 12: REMEDIES.

Upon the occurrence of an Event of Default, Lender shall have all rights, powers
and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, Lender may, at its option upon the occurrence of an Event of Default,
declare its commitments to Borrower to be terminated and all Obligations to be
immediately due and payable, provided, however, that upon the occurrence of an
Event of Default under Section 11.7, all commitments of Lender to Borrower shall
immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of Lender. Borrower hereby waives any and all presentment, demand,
notice of dishonor, protest, and all other notices and demands in connection
with the enforcement of Lender’s rights under the Loan Documents, and hereby
consents to, and waives notice of release, with or without consideration, of any
Obligor or any Collateral, notwithstanding anything contained herein or in the
Loan Documents to the contrary.

12.1 Possession and Assembly of Collateral. Lender may, without notice, demand
or legal process of any kind, take possession of any or all of the Collateral
(in addition to Collateral

 

30



--------------------------------------------------------------------------------

of which Lender already has possession), wherever it may be found, and for that
purpose may pursue the same wherever it may be found, and may at any time enter
into any of Borrower’s premises where any of the Collateral may be or is
supposed to be, and search for, take possession of, remove, keep and store any
of the Collateral until the same shall be sold or otherwise disposed of and
Lender shall have the right to store and conduct a sale of the same in any of
Borrower’s premises without cost to Lender. At Lender’s request, Borrower will,
at Borrower’s sole expense, assemble the Collateral and make it available to
Lender at a place or places to be designated by Lender which is reasonably
convenient to Lender and Borrower.

12.2 Sale of Collateral. Lender may sell any or all of the Collateral at public
or private sale, upon such terms and conditions as Lender may deem proper, and
Lender may purchase any or all of the Collateral at any such sale. Borrower
acknowledges that Lender may be unable to effect a public sale of all or any
portion of the Collateral because of certain legal and/or practical restrictions
and provisions which may be applicable to the Collateral and, therefore, may be
compelled to resort to one or more private sales to a restricted group of
offerees and purchasers. Borrower consents to any such private sale so made even
though at places and upon terms less favorable than if the Collateral were sold
at public sale. Lender shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. Lender may apply the net proceeds, after deducting all
costs, expenses, attorneys’ and paralegals’ fees incurred or paid at any time in
the collection, protection and sale of the Collateral and the Obligations, to
the payment of any Note and/or any of the other Obligations, returning the
excess proceeds, if any, to Borrower. Borrower shall remain liable for any
amount remaining unpaid after such application, with interest at the Default
Rate. Any notification of intended disposition of the Collateral required by law
shall be conclusively deemed reasonably and properly given if given by Lender at
least ten (10) calendar days before the date of such disposition. Borrower
hereby confirms, approves and ratifies all acts and deeds of Lender relating to
the foregoing, and each part thereof, and expressly waives any and all claims of
any nature, kind or description which it has or may hereafter have against
Lender or its representatives, by reason of taking, selling or collecting any
portion of the Collateral. Borrower consents to releases of the Collateral at
any time (including prior to default) and to sales of the Collateral in groups,
parcels or portions, or as an entirety, as Lender shall deem appropriate.
Borrower expressly absolves Lender from any loss or decline in market value of
any Collateral by reason of delay in the enforcement or assertion or
nonenforcement of any rights or remedies under this Agreement.

12.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on Lender to exercise remedies in a commercially reasonable
manner, Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise

 

31



--------------------------------------------------------------------------------

dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure Lender against risks of loss, collection or disposition
of Collateral or to provide to Lender a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by Lender, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Lender in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by Lender would not be
commercially unreasonable in Lender’s exercise of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
section. Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any rights to Borrower or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.

12.4 UCC and Offset Rights. Lender may exercise, from time to time, any and all
rights and remedies available to it under the UCC or under any other applicable
law in addition to, and not in lieu of, any rights and remedies expressly
granted in this Agreement or in any other agreements between any Obligor and
Lender, and may, without demand or notice of any kind, appropriate and apply
toward the payment of such of the Obligations, whether matured or unmatured,
including costs of collection and attorneys’ and paralegals’ fees, and in such
order of application as Lender may, from time to time, elect, any indebtedness
of Lender to any Obligor, however created or arising, including balances,
credits, deposits, accounts or moneys of such Obligor in the possession, control
or custody of, or in transit to Lender. Borrower, on behalf of itself and each
Obligor, hereby waives the benefit of any law that would otherwise restrict or
limit Lender in the exercise of its right, which is hereby acknowledged, to
appropriate at any time hereafter any such indebtedness owing from Lender to any
Obligor.

12.5 Additional Remedies. Lender shall have the right and power to:

(a) instruct Borrower, at its own expense, to notify any parties obligated on
any of the Collateral, including any Account Debtors, to make payment directly
to Lender of any amounts due or to become due thereunder, or Lender may directly
notify such obligors of the security interest of Lender, and/or of the
assignment to Lender of the Collateral and direct such obligors to make payment
to Lender of any amounts due or to become due with respect thereto, and
thereafter, collect any such amounts due on the Collateral directly from such
Persons obligated thereon;

(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral,

 

32



--------------------------------------------------------------------------------

or surrender, release or exchange all or any part thereof, or compromise, extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder;

(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) any Note, any other of the Obligations, any obligation of
any nature of any other obligor with respect to any Note or any of the
Obligations;

(e) grant releases, compromises or indulgences with respect to any Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to any Note or any of
the Obligations;

(f) transfer the whole or any part of securities which may constitute Collateral
into the name of Lender or Lender’s nominee without disclosing, if Lender so
desires, that such securities so transferred are subject to the security
interest of Lender, and any corporation, association, or any of the managers or
trustees of any trust issuing any of such securities, or any transfer agent,
shall not be bound to inquire, in the event that Lender or such nominee makes
any further transfer of such securities, or any portion thereof, as to whether
Lender or such nominee has the right to make such further transfer, and shall
not be liable for transferring the same;

(g) vote the Collateral (if any);

(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of Lender as set forth
herein shall not, in any manner whatsoever, impair or affect the liability of
Borrower hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Lender’s rights and remedies at law, in equity or by statute,
nor release, discharge, nor be construed to release or discharge, Borrower, any
guarantor or other Person liable to Lender for the Obligations; and

(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or Lender’s rights
hereunder, under any Note or under any of the other Obligations.

Borrower hereby ratifies and confirms whatever Lender may do with respect to the
Collateral and agrees that Lender shall not be liable for any error of judgment
or mistakes of fact or law with respect to actions taken in connection with the
Collateral.

 

33



--------------------------------------------------------------------------------

12.6 Attorney-in-Fact. Borrower hereby irrevocably makes, constitutes and
appoints Lender (and any officer of Lender or any Person designated by Lender
for that purpose) as Borrower’s true and lawful proxy and attorney-in-fact (and
agent-in-fact) in Borrower’s name, place and stead, with full power of
substitution, to (i) take such actions as are permitted in this Agreement,
(ii) execute such financing statements and other documents and to do such other
acts as Lender may require to perfect and preserve Lender’s security interest
in, and to enforce such interests in the Collateral, and (iii) carry out any
remedy provided for in this Agreement, including endorsing Borrower’s name to
checks, drafts, instruments and other items of payment, and proceeds of the
Collateral, executing change of address forms with the postmaster of the United
States Post Office serving the address of Borrower, changing the address of
Borrower to that of Lender, opening all envelopes addressed to Borrower and
applying any payments contained therein to the Obligations. Borrower hereby
acknowledges that the constitution and appointment of such proxy and
attorney-in-fact are coupled with an interest and are irrevocable. Borrower
hereby ratifies and confirms all that such attorney-in-fact may do or cause to
be done by virtue of any provision of this Agreement.

12.7 No Marshaling. Lender shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order.
To the extent that it lawfully may, Borrower hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Lender’s rights under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Borrower hereby irrevocably waives the benefits of all such laws.

12.8 Application of Proceeds. Lender will within three (3) Business Days after
receipt of cash or solvent credits from collection of items of payment, proceeds
of Collateral or any other source, apply the whole or any part thereof against
the Obligations secured hereby. Lender shall further have the exclusive right to
determine how, when and what application of such payments and such credits shall
be made on the Obligations, and such determination shall be conclusive upon
Borrower. Any proceeds of any disposition by Lender of all or any part of the
Collateral may be first applied by Lender to the payment of expenses incurred by
Lender in connection with the Collateral, including attorneys’ fees and legal
expenses as provided for in Section 13 hereof.

12.9 No Waiver. No Event of Default shall be waived by Lender except in writing.
No failure or delay on the part of Lender in exercising any right, power or
remedy hereunder shall operate as a waiver of the exercise of the same or any
other right at any other time; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. There shall be no
obligation on the part of Lender to exercise any remedy available to Lender in
any order. The remedies provided for herein are cumulative and not exclusive of
any remedies provided at law or in equity. Borrower agrees that in the event
that Borrower fails to perform, observe or discharge any of its Obligations or
liabilities under this Agreement or any other agreements with Lender, no remedy
of law will provide adequate relief to Lender, and further agrees that Lender
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

34



--------------------------------------------------------------------------------

SECTION 13: MISCELLANEOUS.

13.1 Obligations Absolute. None of the following shall affect the Obligations of
Borrower to Lender under this Agreement or Lender’s rights with respect to the
Collateral:

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

(b) release by Lender of any Obligor or all or any part of the Collateral or of
any party liable with respect to the Obligations;

(c) release, extension, renewal, modification or substitution by Lender of any
Note, or any note evidencing any of the Obligations, or the compromise of the
liability of any Obligor with respect to the Obligations; or

(d) failure of Lender to resort to any other security or to pursue Borrower or
any other obligor liable for any of the Obligations before resorting to remedies
against the Collateral.

13.2 Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against Borrower and Lender in accordance with
their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Borrower and Lender. No promises, either
expressed or implied, exist between Borrower and Lender, unless contained herein
or therein. This Agreement, together with the other Loan Documents, supersedes
all negotiations, representations, warranties, commitments, term sheets,
discussions, negotiations, offers or contracts (of any kind or nature, whether
oral or written) prior to or contemporaneous with the execution hereof with
respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among Lender, Borrower and the other
parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against Lender merely because of Lender’s involvement in their
preparation.

13.3 Amendments; Waivers. No delay on the part of Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by Lender of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lender, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

35



--------------------------------------------------------------------------------

13.4 WAIVER OF DEFENSES. THE BORROWER, ON BEHALF OF ITSELF AND ANY GUARANTOR OF
ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT. PROVIDED LENDER ACTS
IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO
PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

13.5 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

13.6 WAIVER OF JURY TRIAL. LENDER AND THE BORROWER, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

 

36



--------------------------------------------------------------------------------

13.7 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the other Loan Documents, the Obligations, or any part thereof and
transfer Lender’s rights in any or all of the Collateral, and Lender thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Lender may at any time sell one or more participations in the Loans.
Borrower may not sell or assign this Agreement, or any other agreement with
Lender or any portion thereof, either voluntarily or by operation of law,
without the prior written consent of Lender. This Agreement shall be binding
upon Lender and Borrower and their respective legal representatives and
successors. All references herein to Borrower shall be deemed to include any
successors, whether immediate or remote.

13.8 Confirmations. Borrower and Lender agree from time to time, upon written
request received by it from the other, to confirm to the other in writing the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

13.9 Binding Effect. This Agreement shall become effective upon execution by
Borrower and Lender. If this Agreement is not dated or contains any blanks when
executed by Borrower, Lender is hereby authorized, without notice to Borrower,
to date this Agreement as of the date when it was executed by Borrower, and to
complete any such blanks according to the terms upon which this Agreement is
executed.

13.10 Governing Law. This Agreement, the Loan Documents and any Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.

13.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

13.12 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by Borrower herein shall, notwithstanding
any investigation by Lender, be deemed material and relied upon by Lender and
shall survive the making and execution of this Agreement and the Loan Documents
and the issuance of any Note, and shall be deemed to be continuing
representations and warranties until such time as Borrower has fulfilled all of
its Obligations to Lender, and Lender has been indefeasibly paid in full in
cash. Lender, in extending financial accommodations to Borrower, is expressly
acting and relying on the aforesaid representations and warranties.

13.13 Extensions of Lender’s Commitment. This Agreement shall secure and govern
the terms of (i) any extensions or renewals of Lender’s commitment hereunder,
and (ii) any replacement note executed by Borrower and accepted by Lender in its
sole and absolute discretion in substitution for any Note.

 

37



--------------------------------------------------------------------------------

13.14 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by
Borrower of each covenant, agreement, provision and term of this Agreement.

13.15 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by Lender shall be deemed to be
originals thereof.

13.16 Notices. Except as otherwise provided herein, Borrower waives all notices
and demands in connection with the enforcement of Lender’s rights hereunder. All
notices, requests, demands and other communications provided for hereunder shall
be in writing and addressed as follows:

 

To Borrower or Guarantor:    29399 U.S. Highway 19N.    Suite 320    Clearwater,
FL 33761    Attention:  Shannon Smith To Lender:    c/o Green Courte Partners,
LLC    560 Oakwood Avenue, Suite 100    Lake Forest, Illinois 60045   
Attention:  James Goldman

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on Borrower in any
case shall entitle Borrower to any other or further notice or demand in similar
or other circumstances.

13.17 Release of Claims Against Lender. In consideration of Lender making the
Loans, Borrower and all other Obligors do each hereby release and discharge
Lender of and from any and all claims, harm, injury, and damage of any and every
kind, known or unknown, legal or equitable, which any Obligor may have against
Lender from the date of their respective first contact with Lender until the
date of this Loan Agreement, including any claim arising from any reports
(environmental reports, surveys, appraisals, etc.) prepared by any parties hired
or recommended by Lender. Borrower and all other Obligors confirm to Lender that
they have reviewed the effect of this release with competent legal counsel of
their choice, or have been

 

38



--------------------------------------------------------------------------------

afforded the opportunity to do so, prior to execution of this Agreement and the
Loan Documents and do each acknowledge and agree that Lender is relying upon
this release in extending the Loans to Borrower.

13.18 Costs, Fees and Expenses. Borrower shall pay or reimburse Lender for all
reasonable costs, fees and expenses incurred by Lender or for which Lender
becomes obligated in connection with the negotiation, preparation, consummation,
collection of the Obligations or enforcement of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), or during any workout, restructuring
or negotiations in respect thereof, including reasonable consultants’ fees and
attorneys’ fees and time charges of counsel to Lender, which shall also include
attorneys’ fees and time charges of attorneys who may be employees of Lender or
any Affiliate of Lender, plus costs and expenses of such attorneys or of Lender;
search fees, costs and expenses; and all taxes payable in connection with this
Agreement or the other Loan Documents, whether or not the transaction
contemplated hereby shall be consummated. In furtherance of the foregoing,
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Agreement, any Note and the other Loan Documents to be delivered
hereunder, and agrees to save and hold Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses. That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Borrower to Lender
pursuant to this Agreement or the other Loan Documents which are not paid on or
prior to the date hereof shall be payable by Borrower to Lender on demand. If at
any time or times hereafter Lender: (a) employs counsel for advice or other
representation (i) with respect to this Agreement or the other Loan Documents,
(ii) to represent Lender in any litigation, contest, dispute, suit or proceeding
or to commence, defend, or intervene or to take any other action in or with
respect to any litigation, contest, dispute, suit, or proceeding (whether
instituted by Lender, Borrower, or any other Person) in any way or respect
relating to this Agreement, the other Loan Documents or Borrower’s business or
affairs, or (iii) to enforce any rights of Lender against Borrower or any other
Person that may be obligated to Lender by virtue of this Agreement or the other
Loan Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of Lender’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by Lender in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by Borrower
to Lender on demand.

13.19 Indemnification. Borrower agrees to defend (with counsel satisfactory to
Lender), protect, indemnify, exonerate and hold harmless each Indemnified Party
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including the disbursements and the reasonable fees of
counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of any Indemnified Party), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including securities laws, Environmental Laws, commercial laws and
regulations, under common law or in equity, or based on contract or otherwise)
in any manner

 

39



--------------------------------------------------------------------------------

relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including the
making or issuance and management of the Loans, the use or intended use of the
proceeds of the Loans, the enforcement of Lender’s rights and remedies under
this Agreement, the Loan Documents, any Note, any other instruments and
documents delivered hereunder, or under any other agreement between Borrower and
Lender; provided, however, that Borrower shall not have any obligations
hereunder to any Indemnified Party with respect to matters determined by a court
of competent jurisdiction by final and nonappealable judgment to have been
caused by or resulting from the willful misconduct or gross negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and failing prompt payment, together with interest thereon at
the Default Rate from the date incurred by each Indemnified Party until paid by
Borrower, shall be added to the Obligations of Borrower and be secured by the
Collateral. The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.

13.20 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Obligor or the transfer to Lender of any property should
for any reason subsequently be declared to be void or voidable under any state
or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender,
the Obligations shall automatically shall be revived, reinstated, and restored
and shall exist as though such Voidable Transfer had never been made.

13.21 Joint and Several Obligations. If Borrower is comprised of more than one
Person, then each Person comprising Borrower shall be jointly and severally
liable for all Obligations of Borrower hereunder and under the other Loan
Documents.

13.22 Customer Identification - USA Patriot Act Notice. Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and Lender’s
policies and practices, Lender is required to obtain, verify and record certain
information and documentation that identifies Borrower, which information
includes the name and address of Borrower and such other information that will
allow Lender to identify Borrower in accordance with the Act.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Revolving Credit
Agreement as of the date first above written.

 

BORROWER: ASSET INVESTORS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:  

American Land Lease, Inc., its general partner

  By:  

/s/ Marnie Helfand

  Name:  

Marnie Helfand

  Title:  

Vice President

 

LENDER: GCP CAPITAL II, LLC, a Delaware limited liability company By:  

/s/ James R. Goldman

Name:  

James R. Goldman

Title:  

President

ACKNOWLEDGED AND AGREED TO

BY GUARANTOR:

AMERICAN LAND LEASE, INC., a Delaware corporation

 

By:  

/s/ Marnie Helfand

Name:  

Marnie Helfand

Title:  

Vice President

Credit Agreement Signature Page

 

41